DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments, filed on October 23, 2020, have been entered. Applicant amended claims 1, 4-10, 11, 14, 15, 17, and 20 and cancelled claims 2, 3, 12, and 13. Claims 1, 4-11, and 14-20 remain pending in the application.
Response to Arguments
Applicant’s arguments, filed on October 23, 2020, with respect to the Non-Final Office Action dated July 23, 2020, have been fully considered and they are persuasive in regard to objections to claims 7 and 17, but they are not persuasive in regard to U.S.C. 112 and 103 rejections. Accordingly,
Previous objections to claim 7 and 17 are withdrawn.               
	Applicant argues “Instead, Wu merely discloses receiving parameters including "a set of capabilities". Applicant further argues “However, Wu does not disclose or suggest that receiving this "set of capabilities" includes receiving "data processing capability grade information" as recited in amended claim 1, much less "receiving an ID, delay state information, and data processing capability grade information of the second vehicle from the second vehicle as a response to the message for search, wherein the second vehicle has a delay expected state as a state of connection with the first server," as recited in amended claim 1.”     
	In response, Wu (US PGPUB No. 20200201674), paragraph 0128, lines 5-7, teaches receiving set of capabilities (capability grade information), connection parameters for establishing unicast connection to UE 115-f (second vehicle) as stated “In some cases, the set of parameters may include a set of 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-11, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites limitation “wherein the delay occurrence state is a state in which a delay occurs in both of an execution time and an allocation of required resources”.  Specification fails to disclose the exact definition of “delay occurrence of an execution time” and “delay occurrence of an allocation of required resources”15. Specification, in paragraph 0315, defines “the delay occurrence state” in terms of “speed delay” and “resource delay”. However, specification does not disclose any relationship between “delay occurrence of an execution time” and “speed delay”, between “delay occurrence of an allocation of required resource” 15and “resource delay”. Similar analysis applies for limitation “wherein the delay expected state is a state in which a delay occurs in only one of the execution time or the allocation of required resources.”
Claim 11 recites similar limitation and exhibits same deficiency.
Dependent Claims 4-10 and 14-20 inherit same deficiency from corresponding independent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 4-11, and 14-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a method to determine a state of connection by monitoring the state of connection between a first vehicle and a first server. Claim 1 recites limitation “wherein the delay occurrence state is a state in which a delay occurs in both of an execution time and an allocation of required resources”, emphasis added. Firstly, it is not clear whether considered parameters “execution time” and “allocation of required resources” are exhibited by the first vehicle or by the first server.  Secondly, these parameters by themselves are ambiguous since the claim does not specify execution time of what, for example execution time of a particular task/job/instruction/command,  and allocation of required resources for which and thereby, thirdly, further confounding the processes how delay occurrence in execution time and delay occurrence in resource allocation are determined.
 Claim 11 recites similar limitations and exhibits same deficiency.
Dependent Claims 4-10 and 14-20 inherit same deficiency from respective independent claims.
Claim 1 recites limitation “wherein the delay occurrence state is a state in which a delay occurs in both of an execution time and an allocation of required resources”, emphasis added. Under broadest reasonable interpretation, “execution time” refers to amount of time requires to complete a job/task/instruction/command. Similarly, “allocation of required resources” generally refers as allocation of CPU time/ Memory. Specification defines “delay occurrence state” in terms of “speed delay” and “resource delay” as discussed paragraph 0315. The definitions “speed delay” and “resource delay”, as defined in the specification, deviate from the usual meanings of “delay occurrence in execution time” and “delay occurrence in allocation of required resources15”. Furthermore specification does not disclose any relationship between “delay occurrence in execution time” and “speed delay”, 
Claim 11 recites similar limitations and exhibits same deficiency.
Dependent Claims 4-10 and 14-20 inherit same deficiency from respective independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10, 11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sabella et al. (US PGPUB No. 20200076875), hereinafter, Sabella, in view of McSchooler (US PGPUB No. 20200201674), hereinafter, McSchooler, further in view of  Wu et al. (US PGPUB 20200146094), hereinafter, Wu.
Regarding claim 1:
Sabella teaches:
A  method performed by a first vehicle using peer-to-peer (P2P) communications in [[automated vehicle  and highway systems]], the method comprising (Paragraph 0046, at least lines 10-11, teaches UE 101 of system 100A can be used for a vehicle-embedded system or a vehicle-to-everything (V2X) device. Fig. 1 shows UE 101-2 (first vehicle) uses peer-to-peer connection to UE 101-3):
	monitoring a state of connection with a first server (paragraph 0140, at least lines 1-5,  teaches each UE 101 measures the link between the UE and the MEC server 200 i.e. UE 101-2 measure the link between UE 101-2 and the MEC server 200-2 (first server)  as stated “the UE 101 (e.g., operating characteristic detector 731) may perform various RAT measurement procedures for signals from a first access node or RAT (e.g., AN 111 in FIG. 8) and a second access node or RAT (e.g., AP 106 in FIG. 8).”);
determining, through the monitoring, whether the state of connection with the first server is a delay occurrence state (paragraph 0057, at least  lines 1-3, teaches  connection between the UE 101-2 and server is low quality (delay occurrence state) as stated “the UE 101-2 may be connected to AN 112 via link 103, which may be a low quality channel.” ); 
 transmitting a message for searching for a second vehicle in order to form a P2P group for computing resource sharing (paragraph 0057, at least  lines 3-11, teaches UE 101-2 evaluate and request device 101-3 (second vehicle) via D2D (P2P) link for resource sharing as stated “the UE 101-2 may evaluate and request a relatively close or proximate device 101-3 (e.g., a laptop, desktop personal computer, a small (e.g., home) server, etc.), with better computation capabilities and with better communication link than the link with the AN 112. In this example, the UE 101-2 may offload one or more computational tasks to the proximate device 101-3 using a direct link (e.g., Device-to-Device (D2D)”); and 
receiving [[an ID]], delay state information, [[and data processing capability grade information of the second vehicle from the second vehicle as a response to the message for search]], wherein the second vehicle has a delay expected state as a state of connection with the first server (paragraph 0057, lines 3-8, teaches UE 101-2 evaluates device 101-3 (second vehicle) is with better quality channel (delay expected state)).
(paragraph 0057 teaches low quality channel (delay occurrence state) in terms of low computation capabilities (delay in execution time) and weak communication link (delay in allocation) and better quality channel (delay expected state) in terms of better computation capabilities and stronger communication link. See paragraph 0058 also).
Sabella does not explicitly teach:
automated vehicle & highway systems,
 [[form a P2P]] group,
In the same field of McSchooler teaches:
Automated vehicle & highway systems (Fig. 1 shows autonomous vehicle on the roadway system and paragraph 0019, at least lines 1-4, teaches the same as stated “FIG. 1, a network environment 100 is shown as a context for various embodiments. The network environment 100 includes multiple automated vehicles 145 traveling on a roadway 142”).
 form a P2P group (paragraph 0020, at least in lines 31-35, teaches forming peer-to-peer network as stated states “the ad hoc network(s) can dynamically form as peer-to-peer networks based on proximity. For example, a particular automated vehicle 145 can dynamically and automatically negotiate wireless connectivity with all compatible automated vehicles 145 within a particular geographic region”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sabella to incorporate the teaching of McSchooler about forming a peer-to-peer group of autonomous vehicle in a highway system. One would be motivated to do so since such peer-to-peer group provides better way for resource sharing and autonomous vehicle and highway (see at least paragraphs 0002, 0003 of McSchooler ).
Sabella does not explicitly teach receiving an ID, [[delay state information]], and data processing capability grade information of the second vehicle from the second vehicle as a response to the message for search.
Wu Teaches receiving an ID, and data processing capability grade information of the second vehicle from the second vehicle as a response to the message for search (at least paragraph 0128 teaches responding with various parameter as stated “UE 115-e may receive, from UE 115-f, a second RRC message (e.g., a connection response message) indicating an acceptance of the request to establish the unicast connection over the sidelink and a set of parameters of UE 115-f. In some cases, the set of parameters may include a set of capabilities, connection parameters, or a combination thereof for UE 115-f”. Paragraph 0026, lines 3-7, teaches such unicast connection process includes UE ID as “establishing the unicast connection over the sidelink with the second UE may include operations, features, means, or instructions for setting up a bearer for the unicast connection and filtering data to and from the bearer based on a layer 2 identifier of the first UE, a layer 2 identifier of the second UE”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sabella, in view of McSchooler, to incorporate the teaching of Wu to include various parameter like capability grade in the response message. One would be motivated to do so since such parameters can be used for determining better resource sharing strategy (see at least paragraphs 0058 of Sabella).
As to claim 4, the rejection of claim 1 is incorporate. Sabella, in view of McSchooler and Wu, teaches all the limitations of claim 1 as shown above.
Sabella does not teach wherein the data processing capability grade information is set based on a resource use rate used for a same process.
(paragraph 0049 discusses resource consumption rate as stated “detecting at stage 404 can be performed responsive to determining that the computational resource demand for the time window exceeds the computational resource supply for the time window”. Paragraph 0050 discuss identifying peers that has available resource i.e. resource use rate). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sabella, in view of McSchooler and Wu, to incorporate the teaching of McSchooler to use the resource use rate as the basis of the capability grade. One would be motivated to do so since such way peers can be identified for resource sharing that have available recourse i.e. low resource use rate (see at least paragraphs 0051 of McSchooler).
As to claim 5, the rejection of claims 1 and 4 are incorporate. Sabella, in view of McSchooler and Wu, teaches all the limitations of claims 1 and 4 as shown above.
Sabella does not teaches further comprising determining a data processing role of the second vehicle based on the data processing capability grade information.
McSchooler teaches further comprising determining a data processing role of the second vehicle based on based on the data processing capability grade information (at least paragraph 0050 discussed determining the peer for resource sharing based on the capability grade i.e. having available).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sabella, in view of McSchooler and Wu, to incorporate the teaching of McSchooler to determine peer vehicle for resource sharing that have available resource. One would be motivated to do so since such availability based resource sharing ensure efficient use of resources (see at least paragraphs 0051 of McSchooler).
As to claim 6, the rejection of claims 1, 4, and 5 are incorporate. Sabella, in view of McSchooler and Wu, teaches all the limitations of claims 1, 4, and 5 as shown above.
(at least paragraph 0043 talks about offloading computation-hungry applications that required long processing requirement. It is already shown low data processing capability grade have low data use rate hence more available resource at the disposal for handling computation-hungry applications).
As to claim 7, the rejection of claims 1, 4, and 5 are incorporate. Sabella, in view of McSchooler and Wu, teaches all the limitations of claims 1, 4, and 5 as shown above.
Sabella  further teaches further comprising transmitting the data processing role information to the second vehicle, wherein data is transmitted to  the second vehicle based on the data processing role (paragraph 0049 states “the UEs 101 may further directly exchange communication data via an interface 105”).

	As to claim 10, the rejection of claim 1 is incorporate. Sabella, in view of McSchooler, teaches all the limitations of claim 1 as shown above.
Sabella further wherein the first server and the second server 62Attorney Docket No.: 20211-0330001 Client Ref: OPP-2019-0270-US; LGE Ref.: 19AND068US02 include a mobile edge computing (MEC) server (Fig. 1 shows plurality of MEC server 200. Paragraph 0052 states “The MEC hosts 200-1, 200-2, 200-3 (collectively referred to as "MEC hosts 200", "MEC host 200", "MEH 200", or the like) may be virtual or physical devices that host various MEC applications and provide MEC services to the MEC applications. Where the MEHs 200 are implemented as virtual machines (VMs) or the like, the physical devices that implement or operate the MEHs 200 may be referred to as "edge servers.” ”). 
Regarding claim 11:
Claim 11 is directed towards a first vehicle, comprising: a communication module; a memory; and a processor (Fig. 7), performing the method of claim 1. Accordingly, it is rejected under similar rationale.
Claim 14 is directed towards a first vehicle performing the method of claim 4. Accordingly, it is rejected under similar rationale.
Claim 15 is directed towards a first vehicle performing the method of claim 5. Accordingly, it is rejected under similar rationale.
Claim 16 is directed towards a first vehicle performing the method of claim 6. Accordingly, it is rejected under similar rationale.
Claim 17 is directed towards a first vehicle performing the method of claim 7. Accordingly, it is rejected under similar rationale.
Claim 20 is directed towards a first vehicle performing the method of claim 10. Accordingly, it is rejected under similar rationale.

Claims 8 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Sabella, in view of McSchooler, further in view of Wu,  further in view of Hans et al. (An NPL Publication with Title “An overview of handoff procedure in LTE technology”), hereinafter, Hans. 
As to claim 8, the rejection of claims 1, 4, 5, and 7 are incorporate. Sabella, in view of McSchooler and Wu, teaches all the limitations of claims 1, 4, 5, and 7 as shown above.
Sabella, in view of McSchooler, teaches data being processed through the P2P group as.
Sabella further teaches further comprising: monitoring a state of connection with a second server (see at least Fig. 1 showing UE 101-2 have connection to two MEC sever);
Sabella does not teach 15transmitting [[data being processed through the P2P group]] to the second server when the state of connection with the second server changes the delay occurrence state to a normal state.
Hans Teaches monitoring a 15transmitting [[data being processed through the P2P group]] to the second server when the state of connection with the second server changes the delay occurrence state (see page 392 describing handover procedure in LTE where UE monitor the target eNodeB (second server) and perform handover and synchronization with the target eNodeB when link became stronger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sabella, in view of McSchooler and Wu, to incorporate the teaching of Hans to perform handover to the second MEC server when the state of connection to second MEC sever become stronger. One would be motivated to do since such handover to provide mobility with seamless transition to better server (see at least page 391, Introduction section of Hans).
Claim 18 is directed towards a first vehicle performing the method of claim 8. Accordingly, it is rejected under similar rationale.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sabella, in view of McSchooler and Wu and Hans, further in view of Liu et al. (US Publication Number 20160021178), hereinafter, Liu. 
As to claim 9, the rejection of claims 1, 4, 5, 7, and 8 are incorporate. Sabella, in view of McSchooler and Wu and Hans, teaches all the limitations of claims 1, 4, 5, 7, and 8 as shown above.
Sabella  further teaches further comprising: transmitting information necessary for connection with the second server to the second 20vehicle; receiving a message indicating that the second vehicle has been connected to the second server (paragraph 0049 teaches first vehicle and second vehicle exchange data. Status of the first vehicle can be sent using same method); 
 Sabella does not teach degrouping [[the second vehicle from the P2P group]].
Liu teaches degrouping the second vehicle from the P2P group (paragraph 0071 states “an autonomous vehicle 200 may leave the existing ad-hoc network 516 in favor of the adjacently established ad-hoc network 524.”).
see at least paragraph 0056 of Sabella).
Claim 19 is directed towards a first vehicle performing the method of claim 9. Accordingly, it is rejected under similar rationale.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	February 2, 2021
	
/KAMAL HOSSAIN/Examiner, Art Unit 2457      
                                                                                                                                                                                                  /ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457